Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159381 (30)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re SUTTON                                                                                         Elizabeth T. Clement
  ___________________________________________                                                          Megan K. Cavanagh,
                                                                                                                        Justices
  T J SUTTON,
             Plaintiff-Appellant,
  v                                                                           SC: 159381
                                                                              COA: 345900
  WAYNE CIRCUIT COURT,
             Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, Appellant’s motion for reconsideration of the May
  17, 2019 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Appellant shall submit a copy of the May 17, 2019
  order and refile a copy of the pleadings as ordered. Failure to comply with this order shall
  result in the administrative dismissal of Appellant’s appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2019
          izm
                                                                               Clerk